UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

ROBERT HUIZENGA,

                 Plaintiff,

        -v-                                                           No. 17-CV-2113-LTS-GWG

NYP HOLDINGS, INC. d/b/a the New York
Post, JOELLE GWYNN and DOES 1-20,

                 Defendants.

-------------------------------------------------------x


                                    MEMORANDUM OPINION AND ORDER

                 Plaintiff Robert Huizenga (“Plaintiff”) brings this action against Defendants NYP

Holdings, Inc. (“the Post”), Joelle Gwynn, and Does 1-20 for defamation and intentional

interference with a prospective economic relationship. On February 26, 2018, Plaintiff filed the

operative Second Amended Complaint. (Docket entry no. 41 (the “SAC”).) Defendant Gwynn

now moves to dismiss the SAC pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted. (Docket entry no. 49.) The Court has

jurisdiction of this action pursuant to 28 U.S.C. § 1332(a). The Court has considered carefully

the parties’ submissions in connection with the motion and, for the following reasons, Gwynn’s

motion to dismiss the Second Amended Complaint is granted.


                                                 BACKGROUND

                 The following recitation of relevant facts is derived from the allegations in the

SAC, the well-pleaded factual content of which is taken as true for purposes of this motion. The

Court also considers the Post articles attached to the SAC which, as “documents attached to the



HUIZENGA MTD.DOCX                                          VERSION APRIL 16, 2019                    1
complaint as an exhibit or incorporated in it by reference,” are properly considered in the context

of a Rule 12(b)(6) motion. Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002).

               Plaintiff is a sports medicine doctor who appears on the television series “The

Biggest Loser” (the “Show”). (SAC ¶ 1.) Plaintiff alleges that he is a “world renowned health

expert” and “one of the most esteemed sports doctors of all time.” (Id. ¶ 1.) Defendant Gwynn

is a former contestant on the Show. (Id. ¶ 2.) On May 19, 2016, a reporter for the Post contacted

Plaintiff’s attorney for comment on statements made by Show contestants regarding, among

other things, the alleged use of illegal drugs for rapid weight loss. (Id. ¶ 25.) The next day,

Plaintiff’s attorney informed the Post reporter that the statements were false. (Id. ¶ 26.) On May

22, 2016, the Post published an article titled “‘The Biggest Loser’ drugged us so we’d lose

weight.” (Id. ¶ 26, Ex. A (the “May 22 Article”).) On May 23, 2016, the Post published two

additional articles titled “‘Biggest Loser’ contestants demand NBC cancel show,” (id. ¶ 28, Ex. B

(the “First May 23 Article”)), and “‘Biggest Loser’ rigged weigh-ins by forcing contestants to eat

baking soda,’” (id. ¶ 28, Ex. C (the “Second May 23 Article”)) (collectively, the “Articles”).

Plaintiff identifies at least nine statements across the three Articles that he alleges are false and

defamatory. (Id. ¶ 29.) With respect to Gwynn, Plaintiff’s SAC identifies the following

allegedly false statements:

       e. Gwynn claims that she took an illicit yellow and black pill supposedly given to
       her by a Show staff member, stating “‘I felt jittery and hyper’ . . . ‘I went and told
       the sports medicine guy. The next day, Dr. H gave us some lame explanation of
       why they got added to our regimen and that it was up to us to take them . . .
       People chastise Bill Cosby for allegedly offering meds to women, but it’s
       acceptable to do [sic] to fat people to make them lose weight. I feel like we got
       raped, too.’”
       g. “Joelle Gwynn, of Season 7, said of [sic] the show’s doctor, Rob Huizenga,
       told them it was ‘up to us to take [the illicit drugs].’”




HUIZENGA MTD.DOCX                                  VERSION APRIL 16, 2019                               2
(Id. ¶¶ 29(e), 29(g), the “Gwynn Statements” or “Statements.”) Plaintiff alleges that several

individuals closely connected to the Show, including Plaintiff, informed the Post that contestants

were not given illegal drugs. (Id. ¶ 33.) Quoting the May 22 Article, Plaintiff avers that he told

the Post that “[n]othing could be further from the truth. Contestants are told at the start of the

show that there is zero tolerance for any weight-loss drugs. Urine drug screens and the

evaluation of serial weights are repeatedly used to flush out possible illicit use.” (Id.) Plaintiff

also alleges that the Show’s producers informed the Post that they “prohibit the use of any illegal

substances,” and that a trainer for the Show told the Post that allegations regarding illegal drug

use were “absolutely false.” (Id.) Plaintiff alleges that “Defendants knew [their] statements to

be false” at the time the Articles were published, and that the statements were made “with the

intention and knowledge that they were false and were likely to harm [Plaintiff’s] personal and

professional reputation, and/or with reckless disregard for the truth of the statements.” (Id. ¶¶

27-28, 30.)


                                             DISCUSSION

               To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A

proper complaint cannot simply recite legal conclusions or bare elements of a cause of action; it

must plead factual content that “allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. A court “need not

accord legal conclusions, deductions or opinions couched as factual allegations . . . a

presumption of truthfulness.” In re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir. 2007)

(internal quotations omitted).



HUIZENGA MTD.DOCX                                  VERSION APRIL 16, 2019                              3
Defamation Claim

               To state a defamation claim in New York, a public figure must establish that the

statements complained of were “(1) of and concerning [the plaintiff], (2) likely to be understood

as defamatory by the ordinary person, (3) false, and (4) published with actual malice.” Karedes

v. Ackerley Grp., Inc., 423 F.3d 107, 113 (2d Cir. 2005) (citation omitted).1 Actual malice is a

“term of art denoting deliberate or reckless falsification.” Masson v. New Yorker Magazine,

Inc., 501 U.S. 496, 499 (1991). Statements are made with actual malice when they are said with

the knowledge that they are false or with reckless disregard for their falsity. Biro v. Conde Nast,

807 F.3d 541, 544 (2d Cir. 2015); see also St. Amant v. Thompson, 390 U.S. 727, 731 (1968)

(“There must be sufficient evidence to permit the conclusion that the defendant in fact

entertained serious doubts as to the truth of his [statements].”) At the motion to dismiss stage, a

plaintiff must “plead plausible grounds to infer actual malice by alleging enough facts to raise a

reasonable expectation that discovery will reveal evidence of actual malice.” Biro, 807 F.3d at

546 (internal quotations omitted). The Second Circuit has noted that “[t]he hurdles to plausibly

pleading actual malice” are “significant given the First Amendment interests at stake.” Id. at

545.

               Here, Plaintiff has failed to allege adequately that the Gwynn Statements were

made with actual malice. Plaintiff’s SAC asserts in a conclusory fashion that the Gwynn

Statements were made “with the intention and knowledge that they were false . . . and/or with

reckless disregard for the truth” (SAC ¶ 30; see also id. ¶¶ 45, 56), without alleging any facts



1
       Proof of actual malice is only required if the plaintiff is a public figure. Celle v. Filipino
       Reporter Enters. Inc., 209 F.3d 163, 176 (2d Cir. 2000). In light of Plaintiff’s failure to
       contest that he is a public figure and Plaintiff’s own characterization of himself as a
       “world renowned health expert,” the Court assumes for purposes of this motion practice,
       without deciding the matter, that Plaintiff is a public figure.


HUIZENGA MTD.DOCX                                 VERSION APRIL 16, 2019                                4
from which the Court could conclude that Gwynn “entertained serious doubts as to the truth” of

her statements. St. Amant, 390 U.S. at 731. The SAC contains no allegations regarding

Plaintiff’s interactions with Gwynn, nor does it aver facts that would contextually support the

inference that Gwynn knew her statements were false. Plaintiff’s general assertions that

“Defendants knew the statements to be false at the time [the Articles] were published” (SAC ¶¶

27-28), and that “Defendants’ acts were willful and malicious,” (id. ¶¶ 47, 58), are insufficient to

allege plausibly actual malice on Gwynn’s part. See Biro, 807 F.3d at 544-5 (“‘Naked

assertions’ or ‘conclusory statements’ are not enough . . . . Malice must be alleged plausibly in

accordance with Rule 8.”).

               Plaintiff argues that, because the Gwynn Statements concern conduct that Gwynn

personally witnessed and experienced, allegations that the Statements are false are sufficient to

meet the pleading standard for actual malice. (Docket entry no. 53, Pl. Opp. (the “Opp.”) at 4.)

Plaintiff reasons that, if the Statements are proven false at trial, then they would necessarily have

been made with personal knowledge of their falsity, thus satisfying the actual malice

requirement. (Id.) While a factual finding regarding a statement’s falsity may be sufficient to

demonstrate actual malice in certain instances involving a defendant’s personal knowledge, a

plaintiff must still “identify how the defendant’s statement was false to survive a motion to

dismiss.” Tannerite Sports, LLC v. NBC Universal News Group, 864 F.3d 236, 245 (2d Cir.

2017). Here, Plaintiff offers only conclusory assertions that the Articles “contain[] false

statements of fact,” and “involved materially false implications.” (See, e.g., SAC ¶¶ 27-28, 30,

43-44, 54-55.) Plaintiff has not averred any facts regarding his conversations or interactions with

Gwynn, or even about the existence or nature of the allegedly illicit pills, that would permit the

Court to draw a plausible inference that the Gwynn Statements were untrue, such that Gwynn




HUIZENGA MTD.DOCX                                 VERSION APRIL 16, 2019                             5
acted with knowledge of their falsity when making them. For example, Plaintiff argues that, if

the conversations recounted in the Gwynn Statements never occurred, then the Statements would

necessarily have been made with personal knowledge of their falsity. (Opp. at 4.) The SAC,

however, does not allege that those conversations did not occur, nor does it allege that Gwynn

was not provided with a yellow and black pill. Nor is there any allegation that Gwynn was

informed prior to her alleged statements to the Post that the pill was not an illegal drug.

Plaintiff’s general allegations that he is known for his “non-drug exercise-centric fat loss

approach” (SAC ¶ 14), and that he and others informed the Post “that contestants were not given

illegal drugs” (id. ¶ 33), lack sufficient specificity to rebut Gwynn’s assertions or to plausibly

raise an inference that Gwynn’s statements were inherently improbable or made with the

knowledge that they were false. Accordingly, because the nonconclusory allegations in the SAC

do not plausibly plead that Gwynn’s statements were made with knowledge of or reckless

disregard for their falsity, Plaintiff’s defamation claims with respect to Gwynn are dismissed.




Intentional Interference with a Prospective Economic Relationship

               To state a claim for intentional interference with a prospective economic

relationship, a plaintiff must show: (1) business relations with a third party; (2) defendants’

interference with those business relations; (3) that defendants acted with the sole purpose of

harming the plaintiff or used dishonest, unfair, or improper means; and (4) injury to the

relationship. Purgess v. Sharrock, 33 F.3d 134, 141 (2d Cir. 1994). A claim for intentional

interference with a prospective economic relationship where the injury flows entirely from harm

to a plaintiff’s business reputation is duplicative of a defamation claim, and is disallowed under

New York law. See Krepps v. Reiner, 588 F. Supp. 2d 471, 485 (S.D.N.Y. 2008), aff’d, 377 F.


HUIZENGA MTD.DOCX                                  VERSION APRIL 16, 2019                            6
App’x 65 (2d Cir. 2010) (“Plaintiff is not permitted to dress up a defamation claim as a claim for

intentional interference with a prospective economic advantage.”).

               Like his defamation claim, Plaintiff’s intentional interference claim principally

alleges harm to Plaintiff’s “social and business relationships” flowing from Gwynn’s allegedly

defamatory Statements. (Compare SAC ¶ 46, 57 with ¶ 63.) And, even if Plaintiff’s intentional

interference claim resulted in some separate non-reputational harm, as explained above, Plaintiff

offers no specific factual allegations regarding Gwynn that would permit an inference that

Gwynn’s sole purpose in making the Statements was to harm Plaintiff or that Gwynn employed

any “dishonest, unfair, or improper means.” The SAC contains only conclusory assertions that

Gwynn “intentionally interfered” with Plaintiff’s business relationships “by making false,

fabricated, fictitious and outright libelous statements,” and that Gwynn’s statements “constitute

egregious conduct constituting malice or other dishonest, unfair, or improper means.” (See SAC

¶¶ 63, 66.) The SAC does not allege any action by Gwynn that was specifically targeted at

Plaintiff’s relationship with the Show, nor does the SAC contain any non-conclusory allegations

from which the Court can infer that Gwynn was aware of Plaintiff’s relationships with various

third-party businesses, or that Gwynn’s statements were made with the intent to disrupt those

relationships. Although certain Articles contain statements from former contestants urging that

the Show be cancelled (see First May 23 Article at 1-2), the SAC identifies no similar statement

attributable to Gwynn. Moreover, to the extent that Plaintiff relies upon conclusory allegations

regarding Gwynn’s knowledge of the falsity of her statements to support his claim for intentional

interference with a prospective economic relationship, the Court finds, for reasons substantially

similar to those identified in connection with Plaintiff’s defamation claim, that those allegations




HUIZENGA MTD.DOCX                                 VERSION APRIL 16, 2019                              7
lack sufficient specificity to support a plausible inference that Gwynn utilized “dishonest, unfair,

or improper means.”

               Because Plaintiff’s alleged injury flows from harm to his business reputation, and

because Plaintiff pleads no specific facts from which the Court can infer the purpose behind

Gwynn’s statements or, as explained above, the existence of any “dishonest, unfair, or improper

means,” Plaintiff’s claim for intentional interference with a prospective economic relationship is

dismissed with respect to Gwynn.




Request for Leave to Replead

               Plaintiff’s opposition to the motion includes a request for leave to replead. The

request will be granted to the extent that Plaintiff will be permitted to make a motion,

accompanied by a proposed Third Amended Complaint, for leave to replead his claims with

respect to Gwynn.




HUIZENGA MTD.DOCX                                 VERSION APRIL 16, 2019                             8
                                          CONCLUSION

               For the foregoing reasons, Gwynn’s motion to dismiss is granted, and the SAC is

dismissed with respect to Gwynn. This dismissal is without prejudice to an application for leave

to file a Third Amended Complaint. Any such motion must be filed by May 7, 2019, and be

accompanied by a proposed Third Amended Complaint, a blackline comparison of the proposed

Third Amended Complaint and the SAC, and a memorandum of law. If Plaintiff does not timely

move for leave to amend, or if the motion is denied as futile, the SAC will be dismissed with

prejudice as to Gwynn. This Memorandum Opinion and Order resolves docket entry no. 49.



       SO ORDERED.

Dated: New York, New York
       April 16, 2019

                                                            /s/ Laura Taylor Swain
                                                            LAURA TAYLOR SWAIN
                                                            United States District Judge




HUIZENGA MTD.DOCX                               VERSION APRIL 16, 2019                           9
